Citation Nr: 1451780	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  09-14 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

1.  Entitlement to service connection for a skin condition, including lentigo maligna, squamous cell carcinoma, seborrheic keratoses and actinic keratoses, to include as secondary to exposure to Agent Orange or other herbicide agents.

2.  Entitlement to service connection for a seizure disorder, to include as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  He was awarded the Combat Infantryman Badge, Purple Heart, and Bronze Star with "V" Device.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2008 rating decision, by the Louisville, Kentucky, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for skin lesions/skin cancer, including pre-cursor for melanoma, and service connection for a seizure disorder, both claimed as due to exposure to Agent Orange.  The Veteran perfected a timely appeal to that decision.  

In his substantive appeal (VA Form 9), received in April 2009, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in October 2010, the Veteran withdrew his request for a personal or video hearing before a Veterans Law Judge at the RO.  38 U.S.C.A. § 20.704 (e) (2011).  

In April 2014, the Veteran raised claims for an increased evaluation for the service-connected posttraumatic stress disorder and for entitlement to a total disability evaluation based on unemployability due to service-connected disabilities.  These claims are hereby referred to the Agency of Original Jurisdiction (AOJ) for appropriate adjudication.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, a skin condition, including lentigo maligna, squamous cell carcinoma, seborrheic keratoses and actinic keratoses, is related to active duty service in the Republic of Vietnam.  

2.  A seizure disorder did not have its onset in service and is not otherwise related to active military service; a seizure disorder was not exhibited within the first post-service year.  

CONCLUSIONS OF LAW

1.  A skin condition, including lentigo maligna, squamous cell carcinoma, seborrheic keratoses and actinic keratoses, was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2014).

2.  The Veteran does not have a seizure disorder that is the result of disease or injury incurred in or aggravated by active military service and may not be presumed to have been incurred or aggravated therein. 38 U.S.C.A. §§ 1101, 1110, 1112, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The RO sent a letter to the Veteran in March 2008, prior to the initial adjudication of his claim in May 2008, giving him proper notice in satisfaction of the VCAA. See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)..

Next, VA has a duty to assist the Veteran in the development of claims. This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All pertinent, identified medical records have been obtained and considered. The Veteran was afforded a VA examination in December 2012 for his seizure disorder. There is no argument or indication that the examination is inadequate.  There is no indication of available, pertinent outstanding evidence.  In an August 2012 Board decision, the claim was remanded for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, outstanding private medical were requested and responses from the providers were obtained.  The Veteran has also had an opportunity to provide additional information or evidence, and he filed statements in support of his claims. As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the VCAA requirements.


II. Analysis

When determining service connection, all theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Certain chronic diseases, including diabetes, organic diseases of the nervous system, or hypertension, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

If chronicity (i.e., permanency) of disease or injury in service is not shown, or is legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  However, the Veteran's skin conditions and seizure disorder are not among the diseases listed as presumptive to such exposure.  38 C.F.R. § 3.309(e).

A.  Service connection for a skin condition

A November 2012 VA examination noted erythematous scaly macules on the Veteran's scalp, face, and arms consistent with actinic keratosis, as well as hyper- and hypo-pigmented macules on his face, arms, and trunk consistent with solar lentigines and solar damage.  An examination from November 2010 also noted a history of lentigo maligna and squamous cell carcinoma.  The Veteran therefore has current skin disabilities.  The Veteran also served as an infantryman in Vietnam, as demonstrated by his Combat Infantryman Badge; sun exposure in service is therefore conceded.  A January 2013 VA medical opinion concluded that there is no question that the sun exposure that the Veteran received in Vietnam contributed to the development of his actinic keratosis and skin cancers.  However, the examiner stated that exactly how much his sun exposure contributed to this expsoure could not be determined without speculation.  Therefore, resolving all doubt in the Veteran's favor, service connection for a skin condition, including squamous cell carcinoma, seborrheic keratoses and actinic keratoses, is allowed.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
B.  Service connection for a seizure disorder

However, service connection is not warranted on the Veteran's seizure disorder claim.  

First, as noted above, the Veteran is not entitled to service connection on a presumptive basis due to herbicide exposure, as his seizure disorders are not recognized as an eligible disease.  38 C.F.R. § 3.309(e).

The Veteran is also not entitled to service connection on a presumptive basis under 38 C.F.R. § 3.309(a).  The Board notes that the Veteran's representative asserts in its post remand brief that the Veteran's seizure condition had its onset in service.  While epilepsy is a chronic disease under 38 C.F.R. § 3.309(a), no notations of this ailment or any characteristic manifestations thereof were noted in the Veteran's STRs or separation examination and medical history.  There is additionally no evidence that a seizure disorder manifested to a compensable degree within one year of the Veteran's departure from service nor any showing of continuity of symptomatology since the Veteran's service.  Rather, the Veteran stated during the medical history at his November 2012 VA examination that his seizures began in 1980.  None of his other medical records support a finding that a seizure disorder manifested to a compensable degree within one year after service.  

Indeed, the Board notes that Veteran did not request service connection for a seizure disorder in October 1976, when his filed a claim for shell fragment residuals.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding another claim, it becomes reasonable to expect that the veteran is presenting all issues for which he is experiencing symptoms for which he believes he is entitled to compensation. In this case, the Veteran demonstrated in 1976 that he understood the procedure for filing a claim for VA disability benefits, and he followed that procedure.  In such circumstances, it is more reasonable to expect the Veteran to also file a claim for any disabilities related to service, than for certain symptomatology to be omitted. Thus the Veteran's inaction regarding a claim for a seizure disorder at the time of the 1976 claim may be interpreted as indicative of the lack of seizure symptoms at the time he filed the claim.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

As such, service connection under 38 C.F.R. § 3.309(a) is not warranted, and a seizure disorder may not be presumed to have been incurred in service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Finally, service connection is not warranted on a direct basis.  Although the Veteran believes that his current seizure disorder is related to his herbicide exposure during military service, he is not competent to offer an opinion in this regard, especially given that the credible evidence does not establish continuity of symptomatology for this condition.  Rather, this question requires specialized knowledge, training, or expertise due to the complex nature of the nervous system.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has not submitted a medical opinion in support of his claim, and the VA examiner provided a negative opinion, stating that there is no data in the Veteran's treatment records to establish a causal relationship between his military service, including his herbicide exposure, to the development of his seizure disorder.  The Veteran is therefore not entitled to service connection on a direct basis.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a skin condition, including lentigo maligna, squamous cell carcinoma, seborrheic keratoses and actinic keratoses, is granted.

Entitlement to service connection for a seizure disorder is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


